52 F.3d 337
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Harold GRAHAM, Plaintiff-Appellant,v.Robert HUEBNER, Captain, in his capacity, Defendant-Appellee.
No. 94-1507.
United States Court of Appeals, Tenth Circuit.
April 7, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
This is a pro se appeal from an order granting a motion for summary judgment in a case filed under 42 U.S.C.1983.  In his complaint, Mr. Graham contended his constitutional rights were violated when defendant Huebner assigned him to a task beyond his medical limitations.  He has raised a number of different claims in his brief in this court which we will not consider because they were not presented to the district court.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.  Moreover, our review indicates the district court did not err in its disposition of the case;  therefore, we AFFIRM for the reasons set forth in its order granting summary judgment of dismissal.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470